                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     POWER INTEGRATIONS, INC.,                         Case No. 16-cv-02366-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT’S
                                   9             v.                                        MOTION TO CONSOLIDATE
                                                                                           RELATED CASES
                                  10     CHAN-WOONG PARK,
                                                                                           [Re: ECF 61]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Chan-Woong Park’s (“Defendant” or “Park”) Motion to

                                  14   Consolidate the instant action with an already-related case between the same parties. Motion, ECF

                                  15   61. Plaintiff Power Integrations, Inc. (“Plaintiff” or “PI”) opposes Park’s Motion. Opp’n, ECF

                                  16   63. The Court previously found Park’s Motion suitable for submission without oral argument and

                                  17   vacated the associated hearing. See ECF 70. For the reasons stated below, the Court hereby

                                  18   GRANTS Park’s Motion to Consolidate.

                                  19     I.   BACKGROUND
                                  20          PI alleges that Park violated an employee agreement by disclosing or using PI’s proprietary

                                  21   information without consent, among other causes of actions. See generally Compl., ECF 1. PI is

                                  22   a Delaware corporation that supplies electronic components used in high voltage power

                                  23   conversion systems. Id. ¶ 5. Its headquarters and principal place of business are in San Jose,

                                  24   California. Id. ¶ 1. Park started to work for PI in 1997. Walker Decl. ¶ 4, ECF 18-1. On

                                  25   November 9, 2000, Park signed an agreement to work at PI’s headquarters in San Jose, California,

                                  26   as a Senior Applications Engineer. Id. ¶ 5. On March 29, 2001, Park signed an Employee

                                  27   Agreement Regarding Confidentiality and Inventions (“Inventions Agreement,” or “IA”) in San

                                  28   Jose, California, requiring Park to maintain and not use any information related to conception,
                                   1   design, development or support of PI’s products (“Proprietary Information”). Id. ¶ 6; Compl. ¶ 7;

                                   2   Ex. A to Walker Decl. (“IA”), ECF 18-2. The IA also required Park to assign to PI the “entire

                                   3   right, title, and interest” to inventions jointly or solely conceived. Compl. ¶ 9; IA ¶ 3. The IA

                                   4   further states that the agreement “will be construed in accordance with and governed by, the laws

                                   5   of the State of California as applied to transactions taking place wholly within California between

                                   6   California residents.” IA ¶ 13. Park moved to South Korea in 2003 but continued to work for PI

                                   7   as an engineer. Walker Decl. ¶ 7. His employment with PI ended in 2008. Compl. ¶ 11.

                                   8          PI alleges that it has learned that Park is using its Proprietary Information to file and obtain

                                   9   patents in the United States and in South Korea and that Park is interfering with its business

                                  10   relationships. Compl. ¶¶ 12–13. PI thus brings this suit alleging that Park has breached the

                                  11   Inventions Agreement, that Park has wrongfully converted its property and that PI is the rightful

                                  12   owner of U.S. Patent No. 7,123,121. Id. ¶¶ 18–27. PI also seeks a declaratory judgment
Northern District of California
 United States District Court




                                  13   determining that the information Park used in the Korean Patent filings, including Korean Patents

                                  14   Nos. 1436958 and 1588481, is PI’s Proprietary Information. Id. ¶¶ 29–30. PI further seeks a

                                  15   judicial declaration that Korean Patents Nos. 1436958 and 1588481 are owned by PI. Id. ¶ 31.

                                  16          The Court previously related the instant action with Power Integrations, Inc. v. Chang-

                                  17   Woong Park, Case No. 16-cv-02367-BLF (“Park II”), under Civil Local Rule 3-12, which

                                  18   provides that “[a]n action is related to another when: (1) [t]he actions concern substantially the

                                  19   same parties, property, transaction or event; and (2) [i]t appears likely that there will be an unduly

                                  20   burdensome duplication of labor and expense or conflicting results if the cases are conducted

                                  21   before different Judges.” See Order Relating Cases, ECF 33. Park II concerns the same parties

                                  22   and is based on the same underlying facts and dispute. See generally Park II Compl., ECF 1 in

                                  23   Case No. 16-cv-02367. In Park II, PI alleges that Park’s unlawful use of “Power Integrations’

                                  24   Propriety Information” violates California Business and Professions Code § 17200 and constitutes

                                  25   trade libel and intentional and negligent interference with PI’s contractual relations and

                                  26   prospective economic relations. Id. ¶¶ 16, 18–51.

                                  27          Park now moves to consolidate the instant action with Park II. Motion, ECF 61.

                                  28
                                                                                         2
                                        II.     LEGAL STANDARD
                                   1
                                                “If actions before the court involve a common question of law or fact, the court may . . .
                                   2
                                       consolidate the actions.” Fed. R. Civ. P. 42(a). The “district court has broad discretion under this
                                   3
                                       rule to consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court
                                   4
                                       for Cent. Dist. of California, 877 F.2d 777, 777 (9th Cir. 1989). “In determining whether or not to
                                   5
                                       consolidate cases, the Court should weigh the interest of judicial convenience against the potential
                                   6
                                       for delay, confusion and prejudice.” Bodri v. Gopro, Inc., 2016 WL 1718217, at *1 (N.D. Cal.
                                   7
                                       Apr. 28, 2016) (quoting Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1052 (N.D. Cal.
                                   8
                                       2010).
                                   9
                                       III.     DISCUSSION
                                  10
                                                Park argues that the instant action and Park II should be consolidated for all purposes
                                  11
                                       pursuant to Rule 42(a) because these two related cases “involv[e] the same parties and same core
                                  12
Northern District of California




                                       factual allegations [and] currently share the same trial date.” Motion at 1, 3, ECF 61. PI contends
 United States District Court




                                  13
                                       that “the cases involve separate subject matter, entirely different legal theories and law, different
                                  14
                                       witnesses, [and] different time frames.” Opp’n at 1, ECF 63. PI admits the two cases involve
                                  15
                                       exactly the same parties but argues that the issues concerning Park’s alleged interference with PI
                                  16
                                       customer relationships in Park II “are independent of whether [Park] asserts that the technology
                                  17
                                       was his alone to patent, which is at issue [in the instant action].” Id. For the reasons discussed
                                  18
                                       below, the Court agrees with Park and hereby GRANTS Park’s Motion to Consolidate.
                                  19
                                                The Court finds that these two cases involve several common questions of law and fact. In
                                  20
                                       both cases, the parties are identical. Plaintiff PI asserts several causes of action against Defendant
                                  21
                                       Park. While the instant action (Case No. 16-cv-02366) focuses on breach of contract and
                                  22
                                       conversion; and Park II (Case No. 16-cv-02367) focuses on tortious interference with contractual
                                  23
                                       relations and prospective economic relations, among other claims, both cases are based on conduct
                                  24
                                       that arose out of a prior employer-employee relationship between the parties. For example,
                                  25
                                       allegations that Park breached the employee agreement by disclosing or using PI’s proprietary
                                  26
                                       information support the causes of action in both cases. See, e.g., Compl. ¶¶ 7–9, 13, ECF 1;
                                  27
                                       Compl. ¶¶ 7–8, ECF 1 in Case No. 16-cv-02367. As another example, PI alleges in the instant
                                  28
                                                                                          3
                                   1   action that Park wrongfully obtained patents based on PI’s proprietary information, see Compl.

                                   2   ¶¶ 12–16, ECF 1; in Park II, PI alleges that Park used those patents to interfere with PI’s customer

                                   3   relationships, see Compl. ¶¶ 9–22, ECF 1 in Case No. 16-cv-02367. Thus, in both cases PI must

                                   4   prove that Park’s technology was not his alone. The Court need find only one issue of law or fact

                                   5   in common to permit consolidation. See Fed. R. Civ. P. 42(a); see also Dusky v. Bellasaire

                                   6   Investments, 2007 WL 4403985, at *2 (C.D. Cal. Dec. 4, 2007). Here, there are several.

                                   7          The Court also finds that consolidation would minimize the risk of delay and the burden on

                                   8   parties, witnesses, and available judicial resources. Given the substantial overlap in parties and

                                   9   underlying facts, the Court finds that the risks of confusion and prejudice are minimal. PI argues

                                  10   that “the parties are well into discovery in both cases” and “[c]onsolidation will not reduce the

                                  11   amount of total discovery in this case.” Opp’n at 7. PI’s argument is misplaced. Even if the total

                                  12   volume of independent discovery does not change, consolidation significantly reduces the
Northern District of California
 United States District Court




                                  13   likelihood of duplicative discovery and eliminates the burden on witnesses to appear in two

                                  14   separate cases, the parties to put on duplicative evidence in two separate cases, and for the Court

                                  15   to consider duplicative disputes in two separate cases. Moreover, the risk of delay is minimal

                                  16   because the instant action (Case No. 16-cv-02366) and Park II (Case No. 16-cv-02367) already

                                  17   share the same trial dates and the same deadline for the Court to hear dispositive motions.

                                  18          In addition, PI contends that consolidation will invite “undue prejudice” because the “large

                                  19   body of evidence that would encompass [the two cases] will confuse even the savviest of juries.”

                                  20   See Opp’n at 8. PI also argues that “[e]ven if the Court consolidates [the two cases] for purposes

                                  21   of discovery, the cases should be tried separately[] [u]nder Rule 42(b)” because the issues “will

                                  22   inevitably confuse a jury.” Id. The Court disagrees on both points. It is common for juries in this

                                  23   district to hear complex patent cases involving numerous claims and multiple patents;

                                  24   consolidation here will result in a single case no more complex. Indeed, patent cases

                                  25   themselves—each complex—are at times consolidated into one action. See, e.g., Paxonet

                                  26   Communications, Inc. v. Transwitch Corp., 303 F. Supp. 2d 1027, 1029 (N.D. Cal. 2003) (granting

                                  27   consolidation of two cases involving some common patents).

                                  28          In sum, the Court finds that consolidation is warranted here.
                                                                                         4
                                       IV.     CONCLUSION
                                   1
                                               For the foregoing reasons, Defendant Park’s Motion to Consolidate at ECF 61 is
                                   2
                                       GRANTED. Accordingly, the Court CONSOLIDATES Case No. 16-cv-02366 and Case No.
                                   3
                                       16-cv-02367 for all purposes, including trial and dispositive motions. For administrative
                                   4
                                       purposes, the docket in Case No. 16-cv-02367, the later-filed case, shall be closed. However,
                                   5
                                       Plaintiff need not file an amended complaint; the Court shall construe the Complaint in each case
                                   6
                                       together as the governing Complaint in the consolidated action. In accordance with the Court’s
                                   7
                                       Standing Order, the Court ORDERS that Plaintiff and Defendant may each file only one motion
                                   8
                                       for summary judgment in this consolidated action and motions in limine will be limited to five per
                                   9
                                       side.
                                  10

                                  11
                                               IT IS SO ORDERED.
                                  12
Northern District of California




                                       Dated: January 7, 2019
 United States District Court




                                  13
                                                                                      ______________________________________
                                  14                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
